34 F.3d 1067
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Horace Ray STAPLES, Plaintiff Appellant,v.Marvin RUNYON, Postmaster General;  United States PostalService, Defendants Appellees.
No. 93-2085.
United States Court of Appeals, Fourth Circuit.
Submitted June 28, 1994.Decided August 12, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (CA-89-2895-N)
Horace Ray Staples, Appellant Pro Se.
Jeanette Plante, Assistant United States Attorney, Baltimore, MD;  Brian Michael Reimer, United States Postal Service, Washington, DC, for Appellees.
D.Md.
AFFIRMED.
Before HALL, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting judgment to Appellees in this employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Staples v. Runyon, No. CA-89-2895-N (D. Md. May 27, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 On appeal, Appellant contends that the district court judge and the court reporter were sleeping during the trial and that Appellant's trial testimony was altered.  Appellant was notified that issues which could not be addressed without a transcript would be deemed waived.  Although given several opportunities to do so, Appellant failed to timely file a transcript.  Thus, our review was limited by the lack of a transcript.  Appellant's pending motion for a further enlargement of time in which to file the transcript is denied